 Case 1:20-cv-01449-LPS Document 11 Filed 03/19/21 Page 1 of 2 PageID #: 292




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF DELAWARE

 EMERSON QUIET KOOL CO. LTD. and                  )
 HOME EASY LTD.,                                  )
                                                  )
                  Plaintiffs,                     )
                                                  )
    v.                                            )    C.A. No. 20-1449-LPS-JLH
                                                  )
 EMERSON ELECTRIC CO.,                            )
                                                  )
                  Defendant.                      )


                      STIPULATION AND ORDER TO EXTEND TIME

         The parties hereby stipulate and agree, subject to the approval of the Court, that the

deadlines for plaintiffs Emerson Quiet Kool Co. Ltd. and Home Easy Ltd. to file an answering

brief or to amend their complaint under Federal Rule of Civil Procedure 15(a)(1)(B) in response

to defendant Emerson Electric Co.’s motion to dismiss (D.I. 7) are extended to April 19, 2021.

The parties further stipulate and agree, subject to the approval of the Court, that the deadline for

defendant Emerson Electric Co. to file a reply brief in support of its motion to dismiss is extended

to three weeks from the date on which an answering brief is filed.

 /s/ Andrew E. Russell                                /s/ Adam W. Poff
 Karen E. Keller (No. 4489)                           Adam W. Poff (No. 3990)
 Andrew E. Russell (No. 5382)                         Robert M. Vrana (No. 5666)
 SHAW KELLER LLP                                      YOUNG CONAWAY STARGATT
 I.M. Pei Building                                    & TAYLOR LLP
 1105 North Market Street, 12th Floor                 Rodney Square, 1000 North King Street
 Wilmington, DE 19801                                 Wilmington, DE 19801
 (302) 298-0700                                       (302) 571-6642
 kkeller@shawkeller.com                               apoff@ycst.com
 arussell@shawkeller.com                              rvrana@ycst.com

 Attorneys for Plaintiffs                             Attorneys for Defendant

 Dated: March 19, 2021
Case 1:20-cv-01449-LPS Document 11 Filed 03/19/21 Page 2 of 2 PageID #: 293




          IT IS SO ORDERED this _______ day of ________, 2021.



                                          ____________________________
                                          United States District Court Judge




                                      2
